Citation Nr: 1106717	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-11 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1974 to August 
1977.

This matter comes to the Board of Veterans' Appeals (Board) from 
a May 2004 rating decision of a Department of Veterans Affairs 
(VA) Regional Office (RO).  A notice of disagreement was filed in 
November 2004, a statement of the case was issued in January 
2006, and a substantive appeal was received in April 2006.  The 
Veteran testified at a Board hearing in December 2010; the 
transcript is of record.

In December 2010, the Veteran submitted new evidence in support 
of his appeal; however, waived RO review of such additional 
evidence.  See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2010).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

At the Board hearing, the Veteran testified that he donated 
plasma at a private facility in New Orleans in or about 1981 and 
such facility notified him that he had hepatitis C.  The Veteran 
recalled that the facility was on St. Claude Avenue in New 
Orleans but otherwise could not recall the name or address of the 
facility.  The RO/AMC should contact the Veteran and inquire as 
to whether he now recalls the name or address of the private 
facility in which he donated plasma.  If the Veteran provides 
sufficient information, the Veteran's records should be requested 
from such facility.  38 C.F.R. § 3.159(c)(1).

The Veteran testified that he underwent drug and alcohol 
rehabilitation at the Fire House in Birmingham, Alabama, and 
First Step.  Such records may prove relevant as they may 
reference treatment for hepatitis C.  The RO/AMC should contact 
the Veteran and request the full name, address, and dates of 
treatment pertaining to such facilities.  If the Veteran provides 
sufficient information, the Veteran's records should be requested 
from such facility.  Id.

The Veteran was incarcerated at prisons in New Orleans, and in 
Greenville, North Carolina.  Such records may prove relevant as 
they may reference treatment for hepatitis C.  The RO/AMC should 
contact the Veteran and request the full name, address, and dates 
of incarceration.  If the Veteran provides sufficient 
information, the Veteran's records should be requested from such 
prisons.  Id.

At the Board hearing, the Veteran suggested that after he 
discovered he had hepatitis C in 1981, he sought treatment at the 
Health Department in New Orleans.  The Veteran has provided 
records from the Louisiana Department of Health; however, such 
records are only from 2004 and 2005.  After obtaining an 
appropriate release, an attempt should be made to obtain the 
Veteran's records from the Louisiana Department of Health from 
1981 to the present.  Id.

The Veteran also suggested that after he discovered he had 
hepatitis C, he attempted to obtain treatment at a VA Medical 
Center (VAMC); however, was told that he could not undergo 
treatment until he stopped using drugs and alcohol.  The evidence 
of record contains treatment records from the New Orleans VAMC 
from 2004.  An attempt should be made to obtain any treatment 
records from the New Orleans VAMC for the period 1981 to the 
present.  38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The Veteran asserts that he was treated for syphilis during 
service following sexual relations with a female.  He also 
asserts that he tattooed himself during service; however, he did 
not suggest that he shared a needle.  A friend, E.J.L., has 
submitted a statement that he recalls that in 1976 the Veteran 
contracted syphilis and had to take medicine for treatment.  
Post-service medical evidence reflects, and the Veteran has 
testified, that he used alcohol and drugs, specifically crack 
cocaine.  The Veteran should be afforded a VA examination to 
assess the nature and etiology of his hepatitis C.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he provide 
information as to the following:

a.  full name and address of the private facility 
in New Orleans in which he donated plasma in 1981;

b.  full name, address, and dates of treatment 
with regard to Fire House and First Step;

c.  full name, address, and dates of incarceration 
with regard to the prisons located in New Orleans 
and Greenville, North Carolina;

If the Veteran does not respond to such request or 
provides insufficient identifying information, 
documentation to that effect should be associated with 
the claims folder.

Upon obtaining an appropriate releases, request the 
Veteran's records from the private plasma facility, 
the Fire House and First Step, and the prison 
facilities in New Orleans and Greenville, North 
Carolina.  If such efforts prove unsuccessful, 
documentation to that effect should be added to the 
claims folder.

2.  Upon obtaining an appropriate release, request the 
Veteran's records from the Louisiana Department of 
Health for the period January 1, 1981, to the present.  
If such efforts prove unsuccessful, documentation to 
that effect should be added to the claims folder.

3.  Request the Veteran's treatment records from the 
New Orleans VAMC for the period January 1, 1981, to 
the present.  If such efforts prove unsuccessful, 
documentation to that effect should be added to the 
claims folder.

4.  AFTER completion of the above, schedule the 
Veteran for an appropriate VA examination to ascertain 
the nature and etiology of his claimed hepatitis C.  
The claims file should be made available to the 
examiner for review in connection with the 
examination.  All clinical and special test findings 
should be clearly reported.  The examiner should 
review the entire claims file and indicate whether the 
Veteran currently has hepatitis C, and provide an 
opinion as to whether it is at least as likely as 
not (a 50 percent or higher degree of probability) 
that any hepatitis identified on examination is 
etiologically related to the Veteran's service or any 
incident therein.  If the examiner concludes that the 
Veteran has hepatitis which was incurred in service, 
the examiner should state the etiological factor 
leading to the hepatitis.  All opinions and 
conclusions expressed must be supported by a complete 
rationale in a report.  The examiner should reconcile 
any opinion with the service treatment and personnel 
records, lay statements of the Veteran regarding his 
report of being treatment for a sexually transmitted 
disease (1976), and his post-service history of using 
alcohol and drugs.  

5.  After completion of the above, the RO should 
review the expanded record and determine if the 
benefit sought can be granted.  If the benefit sought 
is not granted, the Veteran and his representative 
should be furnished an appropriate supplemental 
statement of the case and be afforded an opportunity 
to respond.  Thereafter, the case should be returned 
to the Board for appellate review.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


